 In the Matter of THE NEVADA-CALIFORNIA ELECTRIC' CORPORATIONandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS,LOCAL UNIONB-959, A. F. of L.In the-Matter Of INTERSTATE TELEGRAPH COMPANYandINTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS, LOCAL UNION B-959, A. F.-OF L.Cases Nos. R-1619 and R 1630,respectvvelyAMENDMENT TO SECOND DIRECTION OF ELECTIONMay 3, 1940On February 1, 1940, the National LaborRelations Board,hereincalled the Board,issued aDecision and Direction of Election in theabove entitled proceedings.'On February 19, 1940, theBoard issuedan Amendment to its Direction, of Election.2On April 8, 1940, theBoard issued a Supplemental Decision and Second Direction ofElection ,3 directing that a run-off election be held within thirty (30)days from the date of the Second Direction, under the direction andsupervision of theRegionalDirector for the Twenty-first Region'(LosAngeles, California).The Board, having been advised bythe Regional Director thata longerperiod within which to hold theelection is necessary, hereby amends the Second Direction of Electionissued onApril 8, 1940, by striking therefrom the words"not laterthan thirty (30) days from the date of this Direction of Election"and substituting therefor the words' "not later than sixty (60) daysfrom the date of this Direction of Election."3 20 N. L.R. B. 79.2 20 N. L R B 89..22 N. L. R B. 735.23 N. L. R. B., No. 40.520